Citation Nr: 1426529	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  07-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right arm/shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from November 1990 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 RO decision.  The Veteran presented sworn testimony before a Decision Review Officer during a July 2008 hearing on appeal at the RO.  His representative specified that the Veteran desired the RO hearing in lieu of a hearing before a Veterans Law Judge.

This case was before the Board in October 2011 and October 2013, at which times it was remanded for additional development.  In October 2013 the Board found that new and material evidence had been received to reopen the service connection claims for disabilities of the right knee and back, but remanded the claims on the merits so that VA examinations could be provided.  The Board also noted that the shoulder disability had been mistakenly referenced as a left shoulder disability when the Veteran had stated that he actually was asserting entitlement to service connection for his right shoulder disability.  This matter was remanded so that it could be adjudicated on the merits and so that an examination could be provided, as well.  The case has been returned for appellate review. 

The issue of entitlement to service connection for a left knee disability has been raised by the record via testimony submitted by the Veteran at the RO hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the medical evidence is still insufficient to decide this case.  The VA examiner in December 2013 provided conflicting information in the opinion.  On the one hand the examiner determined that the right shoulder, right knee, and back disabilities were not related to service because the Veteran did not have any significant treatment for these disabilities after his military service.  However, the examiner also noted that the Veteran had complaints of chronic pain in the right shoulder, right knee, and back since military service that was aggravated by a recent car accident, which seems to suggest a chronicity of symptoms since military service that was aggravated by a post-service injury.  While there is no diagnosis of a chronic disability in the right knee, back, or right shoulder under 38 C.F.R. § 3.309(a), such as arthritis, and thus service connection cannot be assigned based on chronic symptomatology since service under 38 C.F.R. § 3.303(b), pursuant to the holding in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), an adequate medical opinion is still necessary, as service connection can be assigned based on medical evidence diagnosed after service that relates the present disabilities to service under 38 C.F.R. § 3.303(d).  Therefore, a supplemental opinion is necessary to clarify the rationale for why the examiner finds that the current disabilities in the right knee, right shoulder, and back are not considered as a continuation of the injuries noted in the service treatment records.

In addition the medical evidence raises the possibility of a pre-existing and/or congenital disability in the back.  The service treatment records noted that in October 1991 the Veteran had complaints of severe back pain and had reportedly been in a car accident two years ago (which would have been prior to his entry into service in November 1990).  Also regarding the back a March 1992 service treatment record notes that the Veteran had a 1/4 inch leg length disparity and was issued a heel lift for his left shoe.  This defect was mentioned in regards to the Veteran's chronic back pain at that time.  In August 1991 it was also noted that the Veteran's back pain started in basic training and that he was told he might have a curvature of the spine.  In fact a January 1991 treatment record notes a 5 degree curvature of the spine after x-ray examination.  Therefore it appears that the Veteran might have a congenital defect in the back that could be causing his back pain.  Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9.  However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected. VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as opposed to a defect) can be granted service connection if manifestations of the disease in service constitute aggravation of the condition. Id.

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id. 

As the service treatment records note multiple complaints of low back pain, in 1991, 1992, and at discharge in February 1995, the medical opinion provided needs to resolve whether the Veteran had any superimposed injury to any congenital defect in the lumbar spine and/or aggravation of any congenital disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.   Make arrangements to obtain any additional treatment records pertaining to the right knee, right shoulder, and back disabilities from the VA Medical Center in Indiana, Indianapolis dated since July 2011.  

2.  Thereafter, return the claims file to the examiner who provided the December 2013 opinion for a supplemental opinion.  If this examiner is no longer available schedule the Veteran for a VA examination by an orthopedic examiner.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current orthopedic disorders found to be present in the right knee, right shoulder, and back, i.e., strain, etc.

The examiner also should provide an opinion as to the following:

(a)  Is the Veteran's 1/4 inch leg length disparity at least as likely as not (50 percent or greater probability) the cause of his chronic back pain in service?  If so, is the leg length disparity a congenital defect or disease? 

(b) If the 1/4 inch leg length disparity is a disease, the examiner should state whether it underwent a permanent increase in severity during active service causing back pain/disability.  If so, was the increase in severity of back pain/disability beyond the natural progress of the condition?

(c)  If the Veteran's 1/4 inch leg length disparity is more properly characterized as a congenital defect, the examiner should state whether it was subject to any superimposed disease or injury in the back during active service.

(d)  Is the Veteran's 5 degree curvature of the spine noted in service at least as likely as not (50 percent or greater probability) the cause of his chronic back pain in service?  If so, is the spine curvature a congenital defect or disease? 

(e) If the spine curvature is a disease, the examiner should state whether it underwent a permanent increase in severity during active service causing back pain/disability.  If so, was the increase in severity of back pain/disability beyond the natural progress of the condition?

 (f)  If the Veteran's spine curvature is more properly characterized as a congenital defect, the examiner should state whether it was subject to any superimposed disease or injury in the back during active service.

(g)  The examiner also should determine whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a pre-existing back disability from a motor vehicle accident prior to service.  If so, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service, any resultant increase in the low back disorder was due to the natural progress of the disease.  

(h)  If the examiner determines that there is no clear and unmistakable evidence of a pre-existing back disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present back disorder had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including the strenuous training exercises. 

(i)  Finally the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability and/or right shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



